
	
		II
		Calendar No. 172
		112th CONGRESS
		1st Session
		H. R. 2551
		[Report No. 112–80]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2011
			Received; read twice and referred to the
			 Committee on
			 Appropriations
		
		
			September 15, 2011
			Reported by Mr. Nelson of
			 Nebraska, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		Making appropriations for the Legislative
		  Branch for the fiscal year ending September 30, 2012, and for other
		  purposes.
	
	
		That the following sums are
			 appropriated, out of any money in the Treasury not otherwise appropriated, for
			 the Legislative Branch for the fiscal year ending September 30, 2012, and for
			 other purposes, namely:ILegislative
			 branch
			House of
		  representatives
			Salaries and
		  expensesFor salaries and
		  expenses of the House of Representatives,
		  $1,226,680,000 (reduced by
		  $1,000,000), as
		  follows:
			House leadership
		  officesFor salaries and
		  expenses, as authorized by law, $23,275,773,
		  including: Office of the Speaker, $6,942,770,
		  including $25,000 for official expenses of the
		  Speaker; Office of the Majority Floor Leader,
		  $2,277,595, including
		  $10,000 for official expenses of the Majority
		  Leader; Office of the Minority Floor Leader,
		  $7,432,812, including
		  $10,000 for official expenses of the Minority
		  Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip,
		  $1,971,050, including
		  $5,000 for official expenses of the Majority
		  Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip,
		  $1,524,951, including
		  $5,000 for official expenses of the Minority
		  Whip; Republican Conference, $1,572,788;
		  Democratic Caucus, $1,553,807. In addition to
		  the amounts made available above, for salaries and expenses under this heading,
		  to be available during the period beginning September 30, 2012, and ending
		  December 31, 2013; $5,818,948, including: Office
		  of the Speaker, $1,735,694, including
		  $6,250 for official expenses of the Speaker;
		  Office of the Majority Floor Leader, $569,399,
		  including $2,500 for official expenses of the
		  Majority Leader; Office of the Minority Floor Leader,
		  $1,858,205, including
		  $2,500 for official expenses of the Minority
		  Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip,
		  $492,763, including
		  $1,250 for official expenses of the Majority
		  Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip,
		  $381,238, including
		  $1,250 for official expenses of the Minority
		  Whip; Republican Conference, $393,197;
		  Democratic Caucus,
		  $388,452.
			Members' representational
		  allowances
			Including members' clerk hire,
		  official expenses of members, and official mailFor Members' representational allowances,
		  including Members' clerk hire, official expenses, and official mail,
		  $573,939,282.
			Committee
		  employees
			Standing committees, special and
		  selectFor salaries and
		  expenses of standing committees, special and select, authorized by House
		  resolutions, $125,964,870: 
		  Provided, That such amount shall
		  remain available for such salaries and expenses until December 31,
		  2012.
			Committee on
		  appropriationsFor salaries
		  and expenses of the Committee on Appropriations,
		  $26,665,785, including studies and examinations
		  of executive agencies and temporary personal services for such committee, to be
		  expended in accordance with section 202(b) of the Legislative Reorganization
		  Act of 1946 and to be available for reimbursement to agencies for services
		  performed: 
		  Provided, That such amount shall
		  remain available for such salaries and expenses until December 31,
		  2012.
			Salaries, officers and
		  employeesFor salaries and
		  expenses of officers and employees, as authorized by law,
		  $177,628,400, including: for salaries and
		  expenses of the Office of the Clerk, including not more than
		  $23,000, of which not more than
		  $20,000 is for the Family Room, for official
		  representation and reception expenses,
		  $26,114,400, of which
		  $2,000,000 shall remain available until
		  expended; for salaries and expenses of the Office of the Sergeant at Arms,
		  including the position of Superintendent of Garages and the Office of Emergency
		  Management, and including not more than $3,000
		  for official representation and reception expenses,
		  $12,585,000 of which
		  $4,445,000 shall remain available until
		  expended; for salaries and expenses of the Office of the Chief Administrative
		  Officer including not more than $3,000 for
		  official representation and reception expenses,
		  $116,782,000, of which
		  $3,937,000 shall remain available until
		  expended; for salaries and expenses of the Office of the Inspector General,
		  $5,045,000; for salaries and expenses of the
		  Office of General Counsel, $1,415,000; for the
		  Office of the Chaplain, $179,000; for salaries
		  and expenses of the Office of the Parliamentarian, including the
		  Parliamentarian, $2,000 for preparing the Digest
		  of Rules, and not more than $1,000 for official
		  representation and reception expenses,
		  $2,060,000; for salaries and expenses of the
		  Office of the Law Revision Counsel of the House,
		  $3,258,000; for salaries and expenses of the
		  Office of the Legislative Counsel of the House,
		  $8,814,000; for salaries and expenses of the
		  Office of Interparliamentary Affairs, $859,000;
		  for other authorized employees, $347,000; and
		  for salaries and expenses of the Historian,
		  $170,000.
			Allowances and
		  expensesFor allowances and
		  expenses as authorized by House resolution or law,
		  $293,386,942 (reduced by
		  $1,000,000), including: supplies, materials,
		  administrative costs and Federal tort claims,
		  $3,696,118; official mail for committees,
		  leadership offices, and administrative offices of the House,
		  $201,000; Government contributions for health,
		  retirement, Social Security, and other applicable employee benefits,
		  $264,848,219; Business Continuity and Disaster
		  Recovery, $17,112,072, of which
		  $5,000,000 shall remain available until
		  expended; transition activities for new members and staff,
		  $2,721,533 (reduced by
		  $1,000,000); Wounded Warrior Program
		  $2,500,000, to remain available until expended;
		  Office of Congressional Ethics, $1,548,000; and
		  miscellaneous items including purchase, exchange, maintenance, repair and
		  operation of House motor vehicles, interparliamentary receptions, and
		  gratuities to heirs of deceased employees of the House,
		  $760,000.
			Administrative
		  provisions
			101.(a)Requiring Amounts
			 Remaining in Members' Representational Allowances To Be Used for Deficit
			 Reduction or To Reduce the Federal DebtNotwithstanding any other
			 provision of law, any amounts appropriated under this Act for HOUSE OF
			 REPRESENTATIVES—Salaries and
			 Expenses—Members'
			 Representational Allowances shall be available only
			 for fiscal year 2012. Any amount remaining after all payments are made under
			 such allowances for fiscal year 2012 shall be deposited in the Treasury and
			 used for deficit reduction (or, if there is no Federal budget deficit after all
			 such payments have been made, for reducing the Federal debt, in such manner as
			 the Secretary of the Treasury considers appropriate).
				(b)RegulationsThe
			 Committee on House Administration of the House of Representatives shall have
			 authority to prescribe regulations to carry out this section.
				(c)DefinitionAs
			 used in this section, the term Member of the House of
			 Representatives means a Representative in, or a Delegate or Resident
			 Commissioner to, the Congress.
				Republican Policy
		  committee
			102.(a)Section 109(a) of the Legislative Branch
			 Appropriations Act, 2005 (2 U.S.C. 74a–13(a)) is amended by striking the
			 chair of the Republican Conference and inserting the following:
			 the Speaker of the House of Representatives (or, if the Speaker is not a
			 member of the Republican Party, the Minority Leader of the House of
			 Representatives).
				(b)Section 109(b) of
			 such Act (2 U.S.C. 74a–13(b)) is amended by striking the period at the end and
			 inserting the following: , and which shall be obligated and expended as
			 directed by the Speaker (or, if the Speaker is not a member of the Republican
			 party, the Minority Leader)..
				(c)The amendment made
			 by subsection (a) shall apply with respect to fiscal year 2012 and each
			 succeeding fiscal year.
				Authority of speaker and
		  minority leader to allocate funds among certain house leadership
		  offices
			103.(a)Authority of
			 Speaker
					(1)Authority
			 describedNotwithstanding any
			 other provision of law (including any provision of law that sets forth an
			 allowance for official expenses), the amount appropriated or otherwise made
			 available during a Congress for the salaries and expenses of any office or
			 authority described in paragraph (2) shall be the amount allocated for such
			 office or authority by the Speaker of the House of Representatives from the
			 aggregate amount appropriated or otherwise made available for all such offices
			 and authorities.
					(2)Offices and
			 authorities describedThe
			 offices and authorities described in this paragraph are as follows:
						(A)The Office of the
			 Speaker.
						(B)The Speaker’s
			 Office for Legislative Floor Activities.
						(C)The Republican
			 Steering Committee (if the Speaker is a member of the Republican party) or the
			 Democratic Steering and Policy Committee (if the Speaker is a member of the
			 Democratic party).
						(D)The Republican
			 Policy Committee (if the Speaker is a member of the Republican party).
						(E)Training and program development—majority
			 (as described under the heading House leadership offices in the
			 most recent bill making appropriations for the legislative branch that was
			 enacted prior to the date of the enactment of this Act).
						(F)Cloakroom personnel—majority (as so
			 described).
						(b)Authority of
			 Minority Leader
					(1)Authority
			 describedNotwithstanding any
			 other provision of law (including any provision of law that sets forth an
			 allowance for official expenses), the amount appropriated or otherwise made
			 available during a Congress for the salaries and expenses of any office or
			 authority described in paragraph (2) shall be the amount allocated for such
			 office or authority by the Minority Leader of the House of Representatives from
			 the aggregate amount appropriated or otherwise made available for all such
			 offices and authorities.
					(2)Offices and
			 authorities describedThe
			 offices and authorities described in this paragraph are as follows:
						(A)The Office of the
			 Minority Leader.
						(B)The Democratic
			 Steering and Policy Committee (if the Minority Leader is a member of the
			 Democratic party) or the Republican Steering Committee (if the Minority Leader
			 is a member of the Republican party).
						(C)The Republican
			 Policy Committee (if the Minority Leader is a member of the Republican
			 party).
						(D)Training and program development—minority
			 (as described under the heading House leadership offices in the
			 most recent bill making appropriations for the legislative branch that was
			 enacted prior to the date of the enactment of this Act).
						(E)Cloakroom
			 personnel—minority (as so described).
						(F)Nine minority
			 employees (as so described).
						(c)Effective
			 DateThis section shall apply with respect to any months
			 occurring during the One Hundred Twelfth Congress that begin after the date of
			 the enactment of this Act, and to any succeeding Congress.
				Republican conference and the
		  democratic steering and policy committee
			104.(a)Section 103(b) of the Legislative Branch
			 Appropriations Act, 1999 (2 U.S.C. 74a–8(b)) is amended—
					(1)in the matter preceding paragraph (1), by
			 striking Subject to the allocation described in subsection (c), funds
			  and inserting Funds;
					(2)in paragraph (1), by striking
			 direct; and inserting the following: direct (or, if the
			 Speaker is not a member of the Republican Party, under such terms and
			 conditions as the Minority Leader of the House of Representatives may
			 direct);; and
					(3)in paragraph (2),
			 by striking direct. and inserting the following: direct
			 (or, if the Speaker is a member of the Democratic Party, under such terms and
			 conditions as the Speaker may direct)..
					(b)Section 103 of
			 such Act (2 U.S.C. 74a–8(c)) is amended—
					(1)by striking
			 subsection (c); and
					(2)by redesignating
			 subsection (d) as subsection (c).
					(c)The amendments
			 made by this section shall take effect as if included in the enactment of the
			 Legislative Branch Appropriations Act, 1999.
				Transfer of House Emergency
		  Planning, Preparedness, and Operations functions to Sergeant at
		  Arms
			105.Effective February 1, 2010—
				(1)section 905 of the
			 Emergency Supplemental Act, 2002 (2 U.S.C. 130i) is repealed; and
				(2)the functions and
			 responsibilities of the Office of Emergency Planning, Preparedness and
			 Operations under section 905 of such Act are transferred and assigned to the
			 Sergeant at Arms of the House of Representatives.
				Joint itemsFor Joint Committees, as
		  follows:
			Joint economic
		  committeeFor salaries and
		  expenses of the Joint Economic Committee,
		  $4,203,000, to be disbursed by the Secretary of
		  the Senate.
			Joint committee on
		  taxationFor salaries and
		  expenses of the Joint Committee on Taxation,
		  $10,424,000, to be disbursed by the Chief
		  Administrative Officer of the House of Representatives.For other joint items, as
		  follows:
			Office of the attending
		  physicianFor medical
		  supplies, equipment, and contingent expenses of the emergency rooms, and for
		  the Attending Physician and his assistants, including: (1) an allowance of
		  $2,175 per month to the Attending Physician; (2)
		  an allowance of $1,300 per month to the Senior
		  Medical Officer; (3) an allowance of $725 per
		  month each to three medical officers while on duty in the Office of the
		  Attending Physician; (4) an allowance of $725
		  per month to 2 assistants and $580 per month
		  each not to exceed 11 assistants on the basis heretofore provided for such
		  assistants; and (5) $2,427,000 for reimbursement
		  to the Department of the Navy for expenses incurred for staff and equipment
		  assigned to the Office of the Attending Physician, which shall be advanced and
		  credited to the applicable appropriation or appropriations from which such
		  salaries, allowances, and other expenses are payable and shall be available for
		  all the purposes thereof, $3,400,000, to be
		  disbursed by the Chief Administrative Officer of the House of
		  Representatives.
			Office of congressional
		  accessibility services
			Salaries and
		  expensesFor salaries and
		  expenses of the Office of Congressional Accessibility Services,
		  $1,363,000, to be disbursed by the Secretary of
		  the Senate.
			Capitol
		  police
			SalariesFor salaries of employees of the Capitol
		  Police, including overtime, hazardous duty pay, and Government contributions
		  for health, retirement, social security, professional liability insurance, and
		  other applicable employee benefits, $277,132,624
		  (increased by $1,000,000), to be disbursed by
		  the Chief of the Capitol Police or his
		  designee.
			General expensesFor necessary expenses of the Capitol
		  Police, including motor vehicles, communications and other equipment, security
		  equipment and installation, uniforms, weapons, supplies, materials, training,
		  medical services, forensic services, stenographic services, personal and
		  professional services, the employee assistance program, the awards program,
		  postage, communication services, travel advances, relocation of instructor and
		  liaison personnel for the Federal Law Enforcement Training Center, and not more
		  than $5,000 to be expended on the certification
		  of the Chief of the Capitol Police in connection with official representation
		  and reception expenses, $63,003,740, of which
		  $2,000,000 shall remain available until
		  September 30, 2014, to be disbursed by the Chief of the Capitol Police or his
		  designee: 
		  Provided, That, notwithstanding any
		  other provision of law, the cost of basic training for the Capitol Police at
		  the Federal Law Enforcement Training Center for fiscal year 2012 shall be paid
		  by the Secretary of Homeland Security from funds available to the Department of
		  Homeland Security.
			Administrative
		  provisions
			(including transfer of
		  funds)
			1001.Amounts appropriated for fiscal year 2012
			 for the Capitol Police may be transferred between the headings
			 Salariesand General Expensesupon the approval of
			 the Committees on Appropriations of the House of Representatives and the
			 Senate.
				Waiver by chief of capitol
		  police of claims arising out of erroneous payments to officers and
		  employees
				1002.(a)Waiver of
			 claimSubject to the approval
			 of the Capitol Police Board, the Chief of the United States Capitol Police may
			 waive in whole or in part a claim of the United States against a person arising
			 out of an erroneous payment of any pay or allowances, other than travel and
			 transportation expenses and allowances, to an officer, member, or employee of
			 the United States Capitol Police, if the collection of the claim would be
			 against equity and good conscience and not in the best interests of the United
			 States.
				(b)Investigation of
			 application; reportThe Chief
			 shall investigate each application for the waiver of a claim under subsection
			 (a) and shall submit a written report of the investigation to the Capitol
			 Police Board, except that if the aggregate amount of the claim involved exceeds
			 $1,500, the Comptroller General may also
			 investigate the application and submit a written report of the investigation to
			 the Capitol Police Board.
				(c)Prohibition of
			 waiver under certain circumstancesThe Chief may not exercise the
			 authority to waive a claim under subsection (a) if—
					(1)in the Chief’s opinion, there exists in
			 connection with the claim an indication of fraud, misrepresentation, fault, or
			 lack of good faith on the part of the officer, member, or employee involved or
			 of any other person having an interest in obtaining a waiver of the claim;
			 or
					(2)the Chief receives
			 the application for the waiver after the expiration of the 3-year period that
			 begins on the date on which the erroneous payment of pay or allowances was
			 discovered.
					(d)Credit for
			 waiverIn the audit and
			 settlement of accounts of any accountable officer or official, full credit
			 shall be given for any amounts with respect to which collection by the United
			 States is waived under subsection (a).
				(e)Effect of
			 waiverAn erroneous payment,
			 the collection of which is waived under subsection (a), is deemed a valid
			 payment for all purposes.
				(f)Construction
			 with other lawsThis section
			 does not affect any authority under any other law to litigate, settle,
			 compromise, or waive any claim of the United States.
				(g)Rules and
			 regulationsThe Chief shall promulgate rules and regulations to
			 carry out this section.
				(h)Effective
			 dateThis section shall apply with respect to payments of pay and
			 allowances made at any time after the Chief became the disbursing officer for
			 the United States Capitol Police pursuant to section 1018(a) of the Legislative
			 Branch Appropriations Act, 2003 (2 U.S.C. 1907(a)).
				Office of
		  compliance
			Salaries and
		  expensesFor salaries and
		  expenses of the Office of Compliance, as authorized by section 305 of the
		  Congressional Accountability Act of 1995 (2 U.S.C. 1385),
		  $3,817,000, of which
		  $884,000 shall remain available until September
		  30, 2013: 
		  Provided, That not more than
		  $500 may be expended on the certification of the
		  Executive Director of the Office of Compliance in connection with official
		  representation and reception expenses.
			Congressional budget
		  office
			Salaries and
		  expensesFor salaries and
		  expenses necessary for operation of the Congressional Budget Office, including
		  not more than $6,000 to be expended on the
		  certification of the Director of the Congressional Budget Office in connection
		  with official representation and reception expenses,
		  $43,787,000.
			Architect of the
		  capitol
			General
		  administrationFor salaries
		  for the Architect of the Capitol, and other personal services, at rates of pay
		  provided by law; for surveys and studies in connection with activities under
		  the care of the Architect of the Capitol; for all necessary expenses for the
		  general and administrative support of the operations under the Architect of the
		  Capitol including the Botanic Garden; electrical substations of the Capitol,
		  Senate and House office buildings, and other facilities under the jurisdiction
		  of the Architect of the Capitol; including furnishings and office equipment;
		  including not more than $5,000 for official
		  reception and representation expenses, to be expended as the Architect of the
		  Capitol may approve; for purchase or exchange, maintenance, and operation of a
		  passenger motor vehicle, $104,790,000, of which
		  $3,199,000 shall remain available until
		  September 30, 2016.
			Capitol buildingFor all necessary expenses for the
		  maintenance, care and operation of the Capitol,
		  $35,354,000, of which
		  $10,263,000 shall remain available until
		  September 30, 2016.
			Capitol groundsFor all necessary expenses for care and
		  improvement of grounds surrounding the Capitol, the Senate and House office
		  buildings, and the Capitol Power Plant,
		  $9,852,000.
			House office
		  buildingsFor all necessary
		  expenses for the maintenance, care and operation of the House office buildings,
		  $89,154,000, of which
		  $40,631,000 shall remain available until
		  September 30, 2016.In addition,
		  for a payment to the House Historic Buildings Revitalization Trust Fund,
		  $30,000,000, shall remain available until
		  expended.
			Capitol power
		  plantFor all necessary
		  expenses for the maintenance, care and operation of the Capitol Power Plant;
		  lighting, heating, power (including the purchase of electrical energy) and
		  water and sewer services for the Capitol, Senate and House office buildings,
		  Library of Congress buildings, and the grounds about the same, Botanic Garden,
		  Senate garage, and air conditioning refrigeration not supplied from plants in
		  any of such buildings; heating the Government Printing Office and Washington
		  City Post Office, and heating and chilled water for air conditioning for the
		  Supreme Court Building, the Union Station complex, the Thurgood Marshall
		  Federal Judiciary Building and the Folger Shakespeare Library, expenses for
		  which shall be advanced or reimbursed upon request of the Architect of the
		  Capitol and amounts so received shall be deposited into the Treasury to the
		  credit of this appropriation, $127,159,000, of
		  which $33,377,000 shall remain available until
		  September 30, 2016: 
		  Provided, That not more than
		  $9,000,000 of the funds credited or to be
		  reimbursed to this appropriation as herein provided shall be available for
		  obligation during fiscal year 2012.
			Library buildings and
		  groundsFor all necessary
		  expenses for the mechanical and structural maintenance, care and operation of
		  the Library buildings and grounds, $38,486,000,
		  of which $12,726,000 shall remain available
		  until September 30, 2016.
			Capitol police buildings,
		  grounds and securityFor all
		  necessary expenses for the maintenance, care and operation of buildings,
		  grounds and security enhancements of the United States Capitol Police, wherever
		  located, the Alternate Computer Facility, and AOC security operations,
		  $21,500,000, of which
		  $3,473,000 shall remain available until
		  September 30, 2016.
			Botanic gardenFor all necessary expenses for the
		  maintenance, care and operation of the Botanic Garden and the nurseries,
		  buildings, grounds, and collections; and purchase and exchange, maintenance,
		  repair, and operation of a passenger motor vehicle; all under the direction of
		  the Joint Committee on the Library, $12,000,000
		  (reduced by $632,780): 
		  Provided, That of the amount made
		  available under this heading, the Architect may obligate and expend such sums
		  as may be necessary for the maintenance, care and operation of the National
		  Garden established under section 307E of the Legislative Branch Appropriations
		  Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the Architect or a duly
		  authorized designee.
			Capitol visitor
		  centerFor all necessary
		  expenses for the operation of the Capitol Visitor Center,
		  $21,276,000.
			Library of
		  congress
			Salaries and
		  expensesFor all necessary
		  expenses of the Library of Congress not otherwise provided for, including
		  development and maintenance of the Library's catalogs; custody and custodial
		  care of the Library buildings; special clothing; cleaning, laundering and
		  repair of uniforms; preservation of motion pictures in the custody of the
		  Library; operation and maintenance of the American Folklife Center in the
		  Library; activities under the Civil Rights History Project Act of 2009;
		  preparation and distribution of catalog records and other publications of the
		  Library; hire or purchase of one passenger motor vehicle; and expenses of the
		  Library of Congress Trust Fund Board not properly chargeable to the income of
		  any trust fund held by the Board, $412,446,000
		  (increased by $1,000,000) (reduced by
		  $1,000,000), of which not more than
		  $6,000,000 shall be derived from collections
		  credited to this appropriation during fiscal year 2012, and shall remain
		  available until expended, under the Act of June 28, 1902 (chapter 1301; 32
		  Stat. 480; 2 U.S.C. 150) and not more than
		  $350,000 shall be derived from collections
		  during fiscal year 2012 and shall remain available until expended for the
		  development and maintenance of an international legal information database and
		  activities related thereto: 
		  Provided, That the Library of
		  Congress may not obligate or expend any funds derived from collections under
		  the Act of June 28, 1902, in excess of the amount authorized for obligation or
		  expenditure in appropriations Acts: 
		  Provided further, That
		  the total amount available for obligation shall be reduced by the amount by
		  which collections are less than $6,350,000: 
		  Provided further, That
		  of the total amount appropriated, not more than
		  $12,000 may be expended, on the certification of
		  the Librarian of Congress, in connection with official representation and
		  reception expenses for the Overseas Field Offices: 
		  Provided further, That
		  of the total amount appropriated, $4,800,000
		  shall remain available until expended for the digital collections and
		  educational curricula program.
			Copyright
		  office
			Salaries and
		  expensesFor all necessary
		  expenses of the Copyright Office, $50,974,000,
		  of which not more than $28,029,000, to remain
		  available until expended, shall be derived from collections credited to this
		  appropriation during fiscal year 2012 under section 708(d) of title 17, United
		  States Code: 
		  Provided, That not more than
		  $3,000,000 shall be derived from prior year
		  available unobligated balances: 
		  Provided further, That
		  the Copyright Office may not obligate or expend any funds derived from
		  collections under such section, in excess of the amount authorized for
		  obligation or expenditure in appropriations Acts: 
		  Provided further, That
		  not more than $5,484,000 shall be derived from
		  collections during fiscal year 2012 under sections 111(d)(2), 119(b)(2),
		  803(e), 1005, and 1316 of such title: 
		  Provided further, That
		  the total amount available for obligation shall be reduced by the amount by
		  which collections and prior year available unobligated balances are less than
		  $36,513,000: 
		  Provided further, That
		  not more than $100,000 of the amount
		  appropriated is available for the maintenance of an International
		  Copyright Institute in the Copyright Office of the Library of Congress
		  for the purpose of training nationals of developing countries in intellectual
		  property laws and policies: 
		  Provided further, That
		  not more than $4,250 may be expended, on the
		  certification of the Librarian of Congress, in connection with official
		  representation and reception expenses for activities of the International
		  Copyright Institute and for copyright delegations, visitors, and seminars: 
		  Provided further, That
		  notwithstanding any provision of chapter 8 of title 17, United States Code, any
		  amounts made available under this heading which are attributable to royalty
		  fees and payments received by the Copyright Office pursuant to sections 111,
		  119, and chapter 10 of such title may be used for the costs incurred in the
		  administration of the Copyright Royalty Judges program, with the exception of
		  the costs of salaries and benefits for the Copyright Royalty Judges and staff
		  under section 802(e).
			Congressional research
		  service
			Salaries and
		  expensesFor all necessary
		  expenses to carry out the provisions of section 203 of the Legislative
		  Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the
		  Annotated Constitution of the United States of America,
		  $104,091,000: 
		  Provided, That no part of such
		  amount may be used to pay any salary or expense in connection with any
		  publication, or preparation of material therefor (except the Digest of Public
		  General Bills), to be issued by the Library of Congress unless such publication
		  has obtained prior approval of either the Committee on House Administration of
		  the House of Representatives or the Committee on Rules and Administration of
		  the Senate.
			Books for the blind and
		  physically handicapped
			Salaries and
		  expensesFor salaries and
		  expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2
		  U.S.C. 135a), $50,674,000: 
		  Provided, That of the total amount
		  appropriated, $650,000 shall be available to
		  contract to provide newspapers to blind and physically handicapped residents at
		  no cost to the individual.
			Administrative
		  provisions
			Reimbursable and Revolving Fund
		  Activities
			1101.(a)In
			 GeneralFor fiscal year 2012, the obligational authority of the
			 Library of Congress for the activities described in subsection (b) may not
			 exceed $169,725,000.
				(b)ActivitiesThe
			 activities referred to in subsection (a) are reimbursable and revolving fund
			 activities that are funded from sources other than appropriations to the
			 Library in appropriations Acts for the legislative branch.
				(c)Transfer of
			 FundsDuring fiscal year 2012, the Librarian of Congress may
			 temporarily transfer funds appropriated in this Act, under the heading
			 Library of Congress, under the subheading Salaries and
			 Expenses, to the revolving fund for the FEDLINK Program and the Federal
			 Research Program established under section 103 of the Library of Congress
			 Fiscal Operations Improvement Act of 2000 (Public Law 106–481; 2 U.S.C. 182c): 
			 Provided, That the total amount
			 of such transfers may not exceed $1,900,000: 
			 Provided further,
			 That the appropriate revolving fund account shall reimburse the Library for any
			 amounts transferred to it before the period of availability of the Library
			 appropriation expires.
				Transfer
		  authority
			1102.(a)In
			 GeneralAmounts appropriated for fiscal year 2012 for the Library
			 of Congress may be transferred during fiscal year 2012 between any of the
			 headings under the heading Library of Congress upon the approval
			 of the Committees on Appropriations of the House of Representatives and the
			 Senate.
				(b)LimitationNot
			 more than 10 percent of the total amount of funds appropriated to the account
			 under any heading under the heading Library of Congress for
			 fiscal year 2012 may be transferred from that account by all transfers made
			 under subsection (a).
				Funds available for workers
		  compensation payments
			1103.(a)In
			 GeneralNotwithstanding any other provision of law, available
			 balances of expired Library of Congress appropriations shall be available for
			 the purposes of making payments for employees of the Library of Congress under
			 section 8147 of title 5, United States Code, without regard to the fiscal year
			 for which the obligation to make such payments is incurred.
				(b)Effective
			 DateThis section shall apply with respect to appropriations for
			 fiscal year 2012 and each fiscal year thereafter.
				Government printing
		  office
			Congressional printing and
		  binding
			(including transfer of
		  funds)For authorized printing
		  and binding for the Congress and the distribution of Congressional information
		  in any format; printing and binding of Government publications authorized by
		  law to be distributed to Members of Congress; and printing, binding, and
		  distribution of Government publications authorized by law to be distributed
		  without charge to the recipient, $78,000,000
		  (reduced by $3,414,150.29): 
		  Provided, That this appropriation
		  shall not be available for paper copies of the permanent edition of the
		  Congressional Record for individual Representatives, Resident Commissioners or
		  Delegates authorized under section 906 of title 44, United States Code: 
		  Provided further, That
		  this appropriation shall be available for the payment of obligations incurred
		  under the appropriations for similar purposes for preceding fiscal years: 
		  Provided further, That
		  notwithstanding the 2-year limitation under section 718 of title 44, United
		  States Code, none of the funds appropriated or made available under this Act or
		  any other Act for printing and binding and related services provided to
		  Congress under chapter 7 of title 44, United States Code, may be expended to
		  print a document, report, or publication after the 27-month period beginning on
		  the date that such document, report, or publication is authorized by Congress
		  to be printed, unless Congress reauthorizes such printing in accordance with
		  section 718 of title 44, United States Code: 
		  Provided further, That
		  any unobligated or unexpended balances in this account or accounts for similar
		  purposes for preceding fiscal years may be transferred to the Government
		  Printing Office revolving fund for carrying out the purposes of this heading,
		  subject to the approval of the Committees on Appropriations of the House of
		  Representatives and Senate: 
		  Provided further, That
		  notwithstanding sections 901, 902, and 906 of title 44, United States Code,
		  this appropriation may be used to prepare indexes to the Congressional Record
		  on only a monthly and session basis.
			Office of superintendent of
		  documents
			Salaries and
		  expenses
			(including transfer of
		  funds)For expenses of the
		  Office of Superintendent of Documents necessary to provide for the cataloging
		  and indexing of Government publications and their distribution to the public,
		  Members of Congress, other Government agencies, and designated depository and
		  international exchange libraries as authorized by law,
		  $35,000,000 (reduced by
		  $1,531,990.51): 
		  Provided, That amounts of not more
		  than $2,000,000 from current year appropriations
		  are authorized for producing and disseminating Congressional serial sets and
		  other related publications for fiscal years 2010 and 2011 to depository and
		  other designated libraries: 
		  Provided further, That
		  any unobligated or unexpended balances in this account or accounts for similar
		  purposes for preceding fiscal years may be transferred to the Government
		  Printing Office revolving fund for carrying out the purposes of this heading,
		  subject to the approval of the Committees on Appropriations of the House of
		  Representatives and Senate.
			Government printing office
		  revolving fundThe Government
		  Printing Office is hereby authorized to make such expenditures, within the
		  limits of funds available and in accordance with law, and to make such
		  contracts and commitments without regard to fiscal year limitations as provided
		  by section 9104 of title 31, United States Code, as may be necessary in
		  carrying out the programs and purposes set forth in the budget for the current
		  fiscal year for the Government Printing Office revolving fund: 
		  Provided, That not more than
		  $7,500 may be expended on the certification of
		  the Public Printer in connection with official representation and reception
		  expenses: 
		  Provided further, That
		  the revolving fund shall be available for the hire or purchase of not more than
		  12 passenger motor vehicles: 
		  Provided further, That
		  expenditures in connection with travel expenses of the advisory councils to the
		  Public Printer shall be deemed necessary to carry out the provisions of title
		  44, United States Code: 
		  Provided further, That
		  the revolving fund shall be available for temporary or intermittent services
		  under section 3109(b) of title 5, United States Code, but at rates for
		  individuals not more than the daily equivalent of the annual rate of basic pay
		  for level V of the Executive Schedule under section 5316 of such title: 
		  Provided further, That
		  activities financed through the revolving fund may provide information in any
		  format.
			Government accountability
		  office
			Salaries and
		  expensesFor necessary
		  expenses of the Government Accountability Office, including not more than
		  $12,500 to be expended on the certification of
		  the Comptroller General of the United States in connection with official
		  representation and reception expenses; temporary or intermittent services under
		  section 3109(b) of title 5, United States Code, but at rates for individuals
		  not more than the daily equivalent of the annual rate of basic pay for level IV
		  of the Executive Schedule under section 5315 of such title; hire of one
		  passenger motor vehicle; advance payments in foreign countries in accordance
		  with section 3324 of title 31, United States Code; benefits comparable to those
		  payable under sections 901(5), (6), and (8) of the
		  Foreign Service Act of 1980 (22
		  U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the
		  Comptroller General of the United States, rental of living quarters in foreign
		  countries, $511,296,000: 
		  Provided, That, in addition,
		  $18,304,000 of payments received under sections
		  782, 3521, and 9105 of title 31, United States Code, shall be available without
		  fiscal year limitation: 
		  Provided further, That
		  this appropriation and appropriations for administrative expenses of any other
		  department or agency which is a member of the National Intergovernmental Audit
		  Forum or a Regional Intergovernmental Audit Forum shall be available to finance
		  an appropriate share of either Forum's costs as determined by the respective
		  Forum, including necessary travel expenses of non-Federal participants: 
		  Provided further, That
		  payments hereunder to the Forum may be credited as reimbursements to any
		  appropriation from which costs involved are initially
		  financed.
			Administrative
		  provision
			1201.(a)Section 210 of the Legislative Branch
			 Appropriations Act, 2005 (2 U.S.C. 60q) is amended—
					(1)by striking
			 subsection (d); and
					(2)in subsection
			 (f)(2)(A), by striking United States Code and inserting
			 United States Code, but excluding the Government Accountability
			 Office.
					(b)Section 3521(1) of
			 title 5, United States Code, is amended by striking section 105
			 and inserting section 105 (other than the Government Accountability
			 Office).
				(c)The amendments
			 made by this section shall apply with respect to voluntary separation incentive
			 payments made during fiscal year 2012 or any succeeding fiscal year.
				Open world leadership center
		  trust fundFor a payment to
		  the Open World Leadership Center Trust Fund for financing activities of the
		  Open World Leadership Center under section 313 of the Legislative Branch
		  Appropriations Act, 2001 (2 U.S.C. 1151),
		  $1,000,000.
			IIGeneral
			 provisions
			Maintenance and care of private
		  vehicles
			201.No part of the
			 funds appropriated in this Act shall be used for the maintenance or care of
			 private vehicles, except for emergency assistance and cleaning as may be
			 provided under regulations relating to parking facilities for the House of
			 Representatives issued by the Committee on House Administration and for the
			 Senate issued by the Committee on Rules and Administration.
				Fiscal year
		  limitation
				202.No part of the
			 funds appropriated in this Act shall remain available for obligation beyond
			 fiscal year 2012 unless expressly so provided in this Act.
				Rates of compensation and
		  designation
				203.Whenever in this
			 Act any office or position not specifically established by the Legislative Pay
			 Act of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of
			 compensation or designation of any office or position appropriated for is
			 different from that specifically established by such Act, the rate of
			 compensation and the designation in this Act shall be the permanent law with
			 respect thereto: 
			 Provided, That the provisions in
			 this Act for the various items of official expenses of Members, officers, and
			 committees of the House of Representatives and Senate, and clerk hire for
			 Senators and Members of the House of Representatives shall be the permanent law
			 with respect thereto.
				Consulting
		  services
				204.The expenditure
			 of any appropriation under this Act for any consulting service through
			 procurement contract, under section 3109 of title 5, United States Code, shall
			 be limited to those contracts where such expenditures are a matter of public
			 record and available for public inspection, except where otherwise provided
			 under existing law, or under existing Executive order issued under existing
			 law.
				Awards and
		  settlements
				205.Such sums as may
			 be necessary are appropriated to the account described in subsection (a) of
			 section 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(a))
			 to pay awards and settlements as authorized under such subsection.
				Costs of
		  lbfmc
				206.Amounts available
			 for administrative expenses of any legislative branch entity which participates
			 in the Legislative Branch Financial Managers Council (LBFMC) established by
			 charter on March 26, 1996, shall be available to finance an appropriate share
			 of LBFMC costs as determined by the LBFMC, except that the total LBFMC costs to
			 be shared among all participating legislative branch entities (in such
			 allocations among the entities as the entities may determine) may not exceed
			 $2,000.
				Landscape
		  maintenance
				207.The Architect of
			 the Capitol, in consultation with the District of Columbia, is authorized to
			 maintain and improve the landscape features, excluding streets, in the
			 irregular shaped grassy areas bounded by Washington Avenue, SW on the
			 northeast, Second Street SW on the west, Square 582 on the south, and the
			 beginning of the I–395 tunnel on the southeast.
				Limitation on
		  transfers
				208.None of the funds
			 made available in this Act may be transferred to any department, agency, or
			 instrumentality of the United States Government, except pursuant to a transfer
			 made by, or transfer authority provided in, this Act or any other appropriation
			 Act.
				Guided tours of the
		  capitol
				209.(a)Except as provided in
			 subsection (b), none of the funds made available to the Architect of the
			 Capitol in this Act may be used to eliminate or restrict guided tours of the
			 United States Capitol which are led by employees and interns of offices of
			 Members of Congress and other offices of the House of Representatives and
			 Senate.
				(b)At the direction
			 of the Capitol Police Board, or at the direction of the Architect of the
			 Capitol with the approval of the Capitol Police Board, guided tours of the
			 United States Capitol which are led by employees and interns described in
			 subsection (a) may be suspended temporarily or otherwise subject to restriction
			 for security or related reasons to the same extent as guided tours of the
			 United States Capitol which are led by the Architect of the Capitol.
				Spending reduction
		  account
			210.The amount by which the applicable
			 allocation of new budget authority made by the Committee on Appropriations of
			 the House of Representatives under section 302(b) of the Congressional Budget
			 Act of 1974, excluding Senate items, exceeds the amount of proposed new budget
			 authority is $0 (increased by
			 $632,780) (increased by
			 $4,946,140.80).
			211.None of the funds made available in this
			 Act may be used to deliver a printed copy of a bill, joint resolution, or
			 resolution to the office of a Member of the House of Representatives (including
			 a Delegate or Resident Commissioner to the Congress) unless the Member requests
			 a copy.
			212.None of the funds made available by this
			 Act may be used to deliver a printed copy of any version of the Congressional
			 Record to the office of a Member of the House of Representatives (including a
			 Delegate or Resident Commissioner to the Congress).
			213.None of the funds made available in this
			 Act may be used by the Chief Administrative Officer of the House of
			 Representatives to make any payments from any Members’ Representational
			 Allowance for the leasing of a vehicle in an aggregate amount that exceeds
			 $1,000 for the vehicle in any month.
			This Act may be cited as the
			 Legislative Branch Appropriations Act,
			 2012.
			
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Legislative Branch for the fiscal year ending September 30, 2012, and for other
			 purposes, namely:
		I
			LEGISLATIVE BRANCH
		  
			SENATE
			Expense allowancesFor expense allowances of the Vice
		  President, $18,760; the President Pro Tempore of
		  the Senate, $37,520; Majority Leader of the
		  Senate, $37,520; Minority Leader of the Senate,
		  $37,520; Majority Whip of the Senate,
		  $9,380; Minority Whip of the Senate,
		  $9,380; Chairmen of the Majority and Minority
		  Conference Committees, $4,690 for each Chairman;
		  and Chairmen of the Majority and Minority Policy Committees,
		  $4,690 for each Chairman; in all,
		  $168,840.
			Representation Allowances for the Majority
		  and Minority LeadersFor
		  representation allowances of the Majority and Minority Leaders of the Senate,
		  $14,070 for each such Leader; in all,
		  $28,140.
			Salaries, officers and
		  employeesFor compensation of
		  officers, employees, and others as authorized by law, including agency
		  contributions, $175,238,190,
		  which shall be paid from this appropriation without regard to the following
		  limitations:
			Office of the Vice PresidentFor the Office of the Vice President,
		  $2,361,248.
			Office of the President Pro
		  TemporeFor the Office of the
		  President Pro Tempore,
		  $705,466.
			Offices of the Majority and Minority
		  LeadersFor Offices of the
		  Majority and Minority Leaders,
		  $4,889,480.
			Offices of the Majority and Minority
		  WhipsFor Offices of the
		  Majority and Minority Whips,
		  $3,084,538.
			Committee on AppropriationsFor salaries of the Committee on
		  Appropriations,
		  $14,863,573.
			Conference CommitteesFor the Conference of the Majority and the
		  Conference of the Minority, at rates of compensation to be fixed by the
		  Chairman of each such committee, $1,619,195 for
		  each such committee; in all,
		  $3,238,390.
			Offices of the Secretaries of the
		  Conference of the Majority and the Conference of the MinorityFor Offices of the Secretaries of the
		  Conference of the Majority and the Conference of the Minority,
		  $797,402.
			Policy CommitteesFor salaries of the Majority Policy
		  Committee and the Minority Policy Committee,
		  $1,653,905 for each such committee; in all,
		  $3,307,810.
			Office of the ChaplainFor Office of the Chaplain,
		  $389,320.
			Office of the SecretaryFor Office of the Secretary,
		  $24,194,115.
			Office of the Sergeant at Arms and
		  DoorkeeperFor Office of the
		  Sergeant at Arms and Doorkeeper,
		  $73,000,000.
			Offices of the Secretaries for the Majority
		  and MinorityFor Offices of
		  the Secretary for the Majority and the Secretary for the Minority,
		  $1,722,388.
			Agency Contributions and Related
		  ExpensesFor agency
		  contributions for employee benefits, as authorized by law, and related
		  expenses, $42,684,460.
		  
			Office of the Legislative Counsel of the
		  Senate
			For
		  salaries and expenses of the Office of the Legislative Counsel of the Senate,
		  $6,711,310.
			Office of Senate Legal
		  CounselFor salaries and
		  expenses of the Office of Senate Legal Counsel,
		  $1,448,457.
			Expense Allowances of the Secretary of the
		  Senate, Sergeant at Arms and Doorkeeper of the Senate, and Secretaries for the
		  Majority and Minority of the SenateFor expense allowances of the Secretary of
		  the Senate, $7,110; Sergeant at Arms and
		  Doorkeeper of the Senate, $7,110; Secretary for
		  the Majority of the Senate, $7,110; Secretary
		  for the Minority of the Senate,
		  $7,110; in all,
		  $28,440.
			Contingent Expenses of the Senate
		  
			Inquiries and InvestigationsFor expenses of inquiries and investigations
		  ordered by the Senate, or conducted under paragraph 1 of rule XXVI of the
		  Standing Rules of the Senate, section 112 of the Supplemental Appropriations
		  and Rescission Act, 1980 (Public Law 96–304), and Senate Resolution 281, 96th
		  Congress, agreed to March 11, 1980,
		  $131,305,860, of which
		  $26,650,000 shall be available until September
		  30, 2014.
			Expenses of the United States Senate Caucus
		  on International Narcotics ControlFor expenses of the United States Senate
		  Caucus on International Narcotics Control,
		  $487,822.
			Secretary of the SenateFor expenses of the Office of the Secretary
		  of the Senate $5,816,344 of which
		  $4,200,000 shall remain available until
		  September 30, 2016.
			Sergeant at Arms and Doorkeeper of the
		  SenateFor expenses of the
		  Office of the Sergeant at Arms and Doorkeeper of the Senate,
		  $131,040,000, which shall
		  remain available until September 30, 2016.
			Miscellaneous ItemsFor miscellaneous items,
		  $14,860,000, which shall remain available until
		  September 30, 2014.
			Senators' Official Personnel and Office
		  Expense AccountFor Senators'
		  Official Personnel and Office Expense Account,
		  $396,180,000of which
		  $18,921,206 shall remain available until
		  September 30, 2014.
			Official Mail CostsFor expenses necessary for official mail
		  costs of the Senate,
		  $281,436.
			administrative
		  provision
			Payment of certain
		  expenses
			1.(a)In
			 generalSubject to the approval of the Committee on
			 Appropriations of the Senate, if in any fiscal year amounts in any
			 appropriations account under the heading SENATE under the
			 heading LEGISLATIVE BRANCH are available for more than 1 fiscal
			 year, the Secretary of the Senate may establish procedures for the payment of
			 expenses with respect to that account from any amounts available for that
			 fiscal year.
				(b)Effective
			 dateThis section shall apply
			 to fiscal year 2012 and each fiscal year thereafter.
				House of
		  representatives
			Salaries and expensesFor salaries and expenses of the House of
		  Representatives, $1,226,680,000 (reduced by
		  $1,000,000), as
		  follows:
			House leadership officesFor salaries and expenses, as authorized by
		  law, $23,275,773, including: Office of the
		  Speaker, $6,942,770, including
		  $25,000 for official expenses of the Speaker;
		  Office of the Majority Floor Leader, $2,277,595,
		  including $10,000 for official expenses of the
		  Majority Leader; Office of the Minority Floor Leader,
		  $7,432,812, including
		  $10,000 for official expenses of the Minority
		  Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip,
		  $1,971,050, including
		  $5,000 for official expenses of the Majority
		  Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip,
		  $1,524,951, including
		  $5,000 for official expenses of the Minority
		  Whip; Republican Conference, $1,572,788;
		  Democratic Caucus, $1,553,807. In addition to
		  the amounts made available above, for salaries and expenses under this heading,
		  to be available during the period beginning September 30, 2012, and ending
		  December 31, 2013; $5,818,948, including: Office
		  of the Speaker, $1,735,694, including
		  $6,250 for official expenses of the Speaker;
		  Office of the Majority Floor Leader, $569,399,
		  including $2,500 for official expenses of the
		  Majority Leader; Office of the Minority Floor Leader,
		  $1,858,205, including
		  $2,500 for official expenses of the Minority
		  Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip,
		  $492,763, including
		  $1,250 for official expenses of the Majority
		  Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip,
		  $381,238, including
		  $1,250 for official expenses of the Minority
		  Whip; Republican Conference, $393,197;
		  Democratic Caucus,
		  $388,452.
			Members' representational
		  allowances
			Including members' clerk hire, official
		  expenses of members, and official mailFor Members' representational allowances,
		  including Members' clerk hire, official expenses, and official mail,
		  $573,939,282.
			Committee
		  employees
			Standing committees, special and
		  selectFor salaries and
		  expenses of standing committees, special and select, authorized by House
		  resolutions, $125,964,870: 
		  Provided, That such amount shall
		  remain available for such salaries and expenses until December 31,
		  2012.
			Committee on
		  appropriationsFor salaries
		  and expenses of the Committee on Appropriations,
		  $26,665,785, including studies and examinations
		  of executive agencies and temporary personal services for such committee, to be
		  expended in accordance with section 202(b) of the Legislative Reorganization
		  Act of 1946 and to be available for reimbursement to agencies for services
		  performed: 
		  Provided, That such amount shall
		  remain available for such salaries and expenses until December 31,
		  2012.
			Salaries, officers and
		  employeesFor salaries and
		  expenses of officers and employees, as authorized by law,
		  $177,628,400, including: for salaries and
		  expenses of the Office of the Clerk, including not more than
		  $23,000, of which not more than
		  $20,000 is for the Family Room, for official
		  representation and reception expenses,
		  $26,114,400, of which
		  $2,000,000 shall remain available until
		  expended; for salaries and expenses of the Office of the Sergeant at Arms,
		  including the position of Superintendent of Garages and the Office of Emergency
		  Management, and including not more than $3,000
		  for official representation and reception expenses,
		  $12,585,000 of which
		  $4,445,000 shall remain available until
		  expended; for salaries and expenses of the Office of the Chief Administrative
		  Officer including not more than $3,000 for
		  official representation and reception expenses,
		  $116,782,000, of which
		  $3,937,000 shall remain available until
		  expended; for salaries and expenses of the Office of the Inspector General,
		  $5,045,000; for salaries and expenses of the
		  Office of General Counsel, $1,415,000; for the
		  Office of the Chaplain, $179,000; for salaries
		  and expenses of the Office of the Parliamentarian, including the
		  Parliamentarian, $2,000 for preparing the Digest
		  of Rules, and not more than $1,000 for official
		  representation and reception expenses,
		  $2,060,000; for salaries and expenses of the
		  Office of the Law Revision Counsel of the House,
		  $3,258,000; for salaries and expenses of the
		  Office of the Legislative Counsel of the House,
		  $8,814,000; for salaries and expenses of the
		  Office of Interparliamentary Affairs, $859,000;
		  for other authorized employees, $347,000; and
		  for salaries and expenses of the Historian,
		  $170,000.
			Allowances and expensesFor allowances and expenses as authorized by
		  House resolution or law, $293,386,942 (reduced
		  by $1,000,000), including: supplies, materials,
		  administrative costs and Federal tort claims,
		  $3,696,118; official mail for committees,
		  leadership offices, and administrative offices of the House,
		  $201,000; Government contributions for health,
		  retirement, Social Security, and other applicable employee benefits,
		  $264,848,219; Business Continuity and Disaster
		  Recovery, $17,112,072, of which
		  $5,000,000 shall remain available until
		  expended; transition activities for new members and staff,
		  $2,721,533 (reduced by
		  $1,000,000); Wounded Warrior Program
		  $2,500,000, to remain available until expended;
		  Office of Congressional Ethics, $1,548,000; and
		  miscellaneous items including purchase, exchange, maintenance, repair and
		  operation of House motor vehicles, interparliamentary receptions, and
		  gratuities to heirs of deceased employees of the House,
		  $760,000.
			Administrative
		  provisions
			101.(a)Requiring Amounts
			 Remaining in Members' Representational Allowances To Be Used for Deficit
			 Reduction or To Reduce the Federal DebtNotwithstanding any other
			 provision of law, any amounts appropriated under this Act for HOUSE OF
			 REPRESENTATIVES—Salaries and
			 Expenses—Members'
			 Representational Allowances shall be available only
			 for fiscal year 2012. Any amount remaining after all payments are made under
			 such allowances for fiscal year 2012 shall be deposited in the Treasury and
			 used for deficit reduction (or, if there is no Federal budget deficit after all
			 such payments have been made, for reducing the Federal debt, in such manner as
			 the Secretary of the Treasury considers appropriate).
				(b)RegulationsThe
			 Committee on House Administration of the House of Representatives shall have
			 authority to prescribe regulations to carry out this section.
				(c)DefinitionAs
			 used in this section, the term Member of the House of
			 Representatives means a Representative in, or a Delegate or Resident
			 Commissioner to, the Congress.
				Republican Policy
		  committee
			102.(a)Section 109(a) of the Legislative Branch
			 Appropriations Act, 2005 (2 U.S.C. 74a–13(a)) is amended by striking the
			 chair of the Republican Conference and inserting the following:
			 the Speaker of the House of Representatives (or, if the Speaker is not a
			 member of the Republican Party, the Minority Leader of the House of
			 Representatives).
				(b)Section 109(b) of such
			 Act (2 U.S.C. 74a–13(b)) is amended by striking the period at the end and
			 inserting the following: , and which shall be obligated and expended as
			 directed by the Speaker (or, if the Speaker is not a member of the Republican
			 party, the Minority Leader)..
				(c)The amendment made by
			 subsection (a) shall apply with respect to fiscal year 2012 and each succeeding
			 fiscal year.
				Authority of speaker and minority
		  leader to allocate funds among certain house leadership
		  offices
			103.(a)Authority of
			 Speaker
					(1)Authority
			 describedNotwithstanding any
			 other provision of law (including any provision of law that sets forth an
			 allowance for official expenses), the amount appropriated or otherwise made
			 available during a Congress for the salaries and expenses of any office or
			 authority described in paragraph (2) shall be the amount allocated for such
			 office or authority by the Speaker of the House of Representatives from the
			 aggregate amount appropriated or otherwise made available for all such offices
			 and authorities.
					(2)Offices and authorities
			 describedThe offices and
			 authorities described in this paragraph are as follows:
						(A)The Office of the
			 Speaker.
						(B)The Speaker’s Office for
			 Legislative Floor Activities.
						(C)The Republican Steering
			 Committee (if the Speaker is a member of the Republican party) or the
			 Democratic Steering and Policy Committee (if the Speaker is a member of the
			 Democratic party).
						(D)The Republican Policy
			 Committee (if the Speaker is a member of the Republican party).
						(E)Training and program development—majority
			 (as described under the heading House leadership offices in the
			 most recent bill making appropriations for the legislative branch that was
			 enacted prior to the date of the enactment of this Act).
						(F)Cloakroom personnel—majority (as so
			 described).
						(b)Authority of Minority
			 Leader
					(1)Authority
			 describedNotwithstanding any
			 other provision of law (including any provision of law that sets forth an
			 allowance for official expenses), the amount appropriated or otherwise made
			 available during a Congress for the salaries and expenses of any office or
			 authority described in paragraph (2) shall be the amount allocated for such
			 office or authority by the Minority Leader of the House of Representatives from
			 the aggregate amount appropriated or otherwise made available for all such
			 offices and authorities.
					(2)Offices and authorities
			 describedThe offices and
			 authorities described in this paragraph are as follows:
						(A)The Office of the
			 Minority Leader.
						(B)The Democratic Steering
			 and Policy Committee (if the Minority Leader is a member of the Democratic
			 party) or the Republican Steering Committee (if the Minority Leader is a member
			 of the Republican party).
						(C)The Republican Policy
			 Committee (if the Minority Leader is a member of the Republican party).
						(D)Training and program development—minority
			 (as described under the heading House leadership offices in the
			 most recent bill making appropriations for the legislative branch that was
			 enacted prior to the date of the enactment of this Act).
						(E)Cloakroom
			 personnel—minority (as so described).
						(F)Nine minority employees
			 (as so described).
						(c)Effective
			 DateThis section shall apply with respect to any months
			 occurring during the One Hundred Twelfth Congress that begin after the date of
			 the enactment of this Act, and to any succeeding Congress.
				Republican conference and the
		  democratic steering and policy committee
			104.(a)Section 103(b) of the Legislative Branch
			 Appropriations Act, 1999 (2 U.S.C. 74a–8(b)) is amended—
					(1)in the matter preceding paragraph (1), by
			 striking Subject to the allocation described in subsection (c), funds
			  and inserting Funds;
					(2)in paragraph (1), by striking
			 direct; and inserting the following: direct (or, if the
			 Speaker is not a member of the Republican Party, under such terms and
			 conditions as the Minority Leader of the House of Representatives may
			 direct);; and
					(3)in paragraph (2), by
			 striking direct. and inserting the following: direct (or,
			 if the Speaker is a member of the Democratic Party, under such terms and
			 conditions as the Speaker may direct)..
					(b)Section 103 of such Act
			 (2 U.S.C. 74a–8(c)) is amended—
					(1)by striking subsection
			 (c); and
					(2)by redesignating
			 subsection (d) as subsection (c).
					(c)The amendments made by
			 this section shall take effect as if included in the enactment of the
			 Legislative Branch Appropriations Act, 1999.
				Transfer of House Emergency Planning,
		  Preparedness, and Operations functions to Sergeant at
		  Arms
			105.Effective February 1, 2010—
				(1)section 905 of the
			 Emergency Supplemental Act, 2002 (2 U.S.C. 130i) is repealed; and
				(2)the functions and
			 responsibilities of the Office of Emergency Planning, Preparedness and
			 Operations under section 905 of such Act are transferred and assigned to the
			 Sergeant at Arms of the House of Representatives. 
				JOINT ITEMSFor Joint Committees, as
		  follows:
			Joint Economic CommitteeFor salaries and expenses of the Joint
		  Economic Committee, $4,490,002, to be disbursed by the
		  Secretary of the Senate.
			Joint congressional committee on
		  inaugural ceremonies of 2013For salaries and expenses associated with
		  conducting the inaugural ceremonies of the President and Vice President of the
		  United States, January 20, 2013, in accordance with such program as may be
		  adopted by the joint congressional committee authorized to conduct the
		  inaugural ceremonies of 2013, $1,237,000 to be
		  disbursed by the Secretary of the Senate and to remain available until
		  September 30, 2013. Funds made available under this heading shall be available
		  for payment, on a direct or reimbursable basis, whether incurred on, before, or
		  after, October 1, 2012: 
		  Provided, That the compensation of
		  any employee of the Committee on Rules and Administration of the Senate who has
		  been designated to perform service with respect to the inaugural ceremonies of
		  2013 shall continue to be paid by the Committee on Rules and Administration,
		  but the account from which such staff member is paid may be reimbursed for the
		  services of the staff member (including agency contributions when appropriate)
		  out of funds made available under this
		  heading.
			Joint Committee on TaxationFor salaries and expenses of the Joint
		  Committee on Taxation, $10,761,000, to be
		  disbursed by the Chief Administrative Officer of the House of
		  Representatives.
			Office of the Attending
		  PhysicianFor medical
		  supplies, equipment, and contingent expenses of the emergency rooms, and for
		  the Attending Physician and his assistants,
		  including:
				(1)an allowance of
			 $2,175 per month to the Attending
			 Physician;
				(2)an allowance of
			 $1,300 per month to the Senior Medical
			 Officer;
				(3)an allowance of
			 $725 per month each to three medical officers
			 while on duty in the Office of the Attending Physician;
				(4)an allowance of
			 $725 per month to 2 assistants and
			 $580 per month each not to exceed 11 assistants
			 on the basis heretofore provided for such assistants; and
				(5)$2,427,000
			 for reimbursement to the Department of the Navy for expenses incurred for staff
			 and equipment assigned to the Office of the Attending Physician, which shall be
			 advanced and credited to the applicable appropriation or appropriations from
			 which such salaries, allowances, and other expenses are payable and shall be
			 available for all the purposes thereof,
			 $3,403,000, to be disbursed by the Chief
			 Administrative Officer of the House of Representatives.
				Office of Congressional Accessibility
		  Services 
			salaries and expensesFor salaries and expenses of the Office of
		  Congressional Accessibility Services,
		  $1,363,000, to be disbursed by the Secretary of
		  the Senate.
			Technical
		  correction
			1001.(a)In generalSection 102(a) of the Legislative Branch
			 Appropriations Act, 2002 (2 U.S.C. 60c–5(a)) is amended—
					(1)in paragraph (1), by inserting ,
			 except as provided under subsection (b)(3) after means an
			 individual; and
					(2)by striking paragraphs (2) and (3) and
			 inserting the following:
						
							(2)Employee of the SenateThe term employee of the
				Senate—
								(A)has the meaning given the term under
				section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301);
				and
								(B)includes any employee of the Office of
				Congressional Accessibility Services whose pay is disbursed by the Secretary of
				the Senate.
								(3)Employing officeThe term employing
				office—
								(A)means the employing office, as defined
				under section 101 of the Congressional Accountability Act of 1995 (2 U.S.C.
				1301), of an employee of the Senate; and
								(B)includes the Office of Congressional
				Accessibility Services with respect to employees of that office whose pay is
				disbursed by the Secretary of the
				Senate.
								.
					(b)Exclusion from participation in dual
			 programsSection 102(b) of
			 the Legislative Branch Appropriations Act, 2002 (2 U.S.C. 60c–5(b)) is amended
			 by adding at the end the following:
					
						(3)Exclusion from participation in dual
				programsNotwithstanding
				section 5379 of title 5, United States Code, an employee of the Office of
				Congressional Accessibility Services may not participate in the student loan
				repayment program through an agreement under that section and participate in
				the student loan repayment program through a service agreement under this
				section at the same
				time.
						.
				(c)Effective date and
			 applicationThe amendments
			 made by this section shall take effect on the date of enactment of this Act and
			 apply to service agreements entered into under section 102 of the Legislative
			 Branch Appropriations Act, 2002 (2 U.S.C. 60c–5) or section 5379 of title 5,
			 United States Code, on or after that date.
				CAPITOL
		  POLICE
			SalariesFor salaries of employees of the Capitol
		  Police, including overtime, hazardous duty pay differential, and Government
		  contributions for health, retirement, social security, professional liability
		  insurance, and other applicable employee benefits,
		  $276,929,583, to be disbursed by the Chief of
		  the Capitol Police or his
		  designee.
			General ExpensesFor necessary expenses of the Capitol
		  Police, including motor vehicles, communications and other equipment, security
		  equipment and installation, uniforms, weapons, supplies, materials, training,
		  medical services, forensic services, stenographic services, personal and
		  professional services, the employee assistance program, the awards program,
		  postage, communication services, travel advances, relocation of instructor and
		  liaison personnel for the Federal Law Enforcement Training Center, and not more
		  than $5,000 to be expended on the certification
		  of the Chief of the Capitol Police in connection with official representation
		  and reception expenses, $54,473,325, to be disbursed by the Chief
		  of the Capitol Police or his designee: 
		  Provided, That, notwithstanding any
		  other provision of law, the cost of basic training for the Capitol Police at
		  the Federal Law Enforcement Training Center for fiscal year 2012 shall be paid
		  by the Secretary of Homeland Security from funds available to the Department of
		  Homeland Security.
			Administrative
		  Provision
			(INCLUDING TRANSFER OF
		  FUNDS)
			1101.Amounts appropriated for fiscal year 2012
			 for the Capitol Police may be transferred between the headings
			 Salaries and General expenses upon the approval
			 of the Committees on Appropriations of the House of Representatives and the
			 Senate.
				OFFICE OF
		  COMPLIANCE
				Salaries and ExpensesFor salaries and expenses of the Office of
		  Compliance, as authorized by section 305 of the Congressional Accountability
		  Act of 1995 (2 U.S.C. 1385), $3,870,499, of
		  which $884,000 shall remain available until
		  September 30, 2013: 
		  Provided, That not more than
		  $500 may be expended on the certification of the
		  Executive Director of the Office of Compliance in connection with official
		  representation and reception expenses.
				CONGRESSIONAL BUDGET
		  OFFICE
				Salaries and ExpensesFor salaries and expenses necessary for
		  operation of the Congressional Budget Office, including not more than
		  $6,000 to be expended on the certification of
		  the Director of the Congressional Budget Office in connection with official
		  representation and reception expenses,
		  $44,409,000.
				ARCHITECT OF THE
		  CAPITOL
				General AdministrationFor salaries for the Architect of the
		  Capitol, and other personal services, at rates of pay provided by law; for
		  surveys and studies in connection with activities under the care of the
		  Architect of the Capitol; for all necessary expenses for the general and
		  administrative support of the operations under the Architect of the Capitol
		  including the Botanic Garden; electrical substations of the Capitol, Senate and
		  House office buildings, and other facilities under the jurisdiction of the
		  Architect of the Capitol; including furnishings and office equipment; including
		  not more than $5,000 for official reception and
		  representation expenses, to be expended as the Architect of the Capitol may
		  approve; for purchase or exchange, maintenance, and operation of a passenger
		  motor vehicle, $94,980,000, of which
		  $3,700,000 shall remain available until
		  September 30, 2016.
				Capitol BuildingFor all necessary expenses for the
		  maintenance, care and operation of the Capitol,
		  $29,056,000, of which
		  $5,063,000 shall remain available until
		  September 30, 2016.
				Capitol GroundsFor all necessary expenses for care and
		  improvement of grounds surrounding the Capitol, the Senate and House office
		  buildings, and the Capitol Power Plant,
		  $8,837,000.
				Senate Office BuildingsFor all necessary expenses for the
		  maintenance, care and operation of Senate office buildings; and furniture and
		  furnishings to be expended under the control and supervision of the Architect
		  of the Capitol, $66,453,000, of which
		  $13,128,000 shall remain available until
		  September 30, 2016.
				House office buildingsFor all necessary expenses for the
		  maintenance, care and operation of the House office buildings,
		  $89,154,000, of which
		  $40,631,000 shall remain available until
		  September 30, 2016. In addition, for a payment to the House Historic Buildings
		  Revitalization Trust Fund, $30,000,000, shall
		  remain available until expended.
				Capitol Power PlantFor all necessary expenses for the
		  maintenance, care and operation of the Capitol Power Plant; lighting, heating,
		  power (including the purchase of electrical energy) and water and sewer
		  services for the Capitol, Senate and House office buildings, Library of
		  Congress buildings, and the grounds about the same, Botanic Garden, Senate
		  garage, and air conditioning refrigeration not supplied from plants in any of
		  such buildings; heating the Government Printing Office and Washington City Post
		  Office, and heating and chilled water for air conditioning for the Supreme
		  Court Building, the Union Station complex, the Thurgood Marshall Federal
		  Judiciary Building and the Folger Shakespeare Library, expenses for which shall
		  be advanced or reimbursed upon request of the Architect of the Capitol and
		  amounts so received shall be deposited into the Treasury to the credit of this
		  appropriation, $113,139,000, of which
		  $15,406,000 shall remain available until
		  September 30, 2016: 
		  Provided, That not more than
		  $8,000,000 of the funds credited or to be
		  reimbursed to this appropriation as herein provided shall be available for
		  obligation during fiscal year 2012.
				Library Buildings and GroundsFor all necessary expenses for the
		  mechanical and structural maintenance, care and operation of the Library
		  buildings and grounds, $27,762,000 of which
		  $4,100,000 shall remain available until
		  September 30, 2016.
				Capitol Police Buildings, Grounds and
		  SecurityFor all necessary
		  expenses for the maintenance, care and operation of buildings, grounds and
		  security enhancements of the United States Capitol Police, wherever located,
		  the Alternate Computer Facility, and AOC security operations,
		  $18,212,000, of which
		  $2,473,000 shall remain available until
		  September 30, 2016.
				Botanic
		  GardenFor all necessary
		  expenses for the maintenance, care and operation of the Botanic Garden and the
		  nurseries, buildings, grounds, and collections; and purchase and exchange,
		  maintenance, repair, and operation of a passenger motor vehicle; all under the
		  direction of the Joint Committee on the Library,
		  $9,582,000: 
		  Provided, That of the amount made
		  available under this heading, the Architect of the Capitol may obligate and
		  expend such sums as may be necessary for the maintenance, care and operation of
		  the National Garden established under section 307E of the Legislative Branch
		  Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the
		  Architect of the Capitol or a duly authorized
		  designee.
				Capitol Visitor CenterFor all necessary expenses for the operation
		  of the Capitol Visitor Center,
		  $19,438,000.
				LIBRARY OF
		  CONGRESS
				Salaries and ExpensesFor necessary expenses of the Library of
		  Congress not otherwise provided for, including development and maintenance of
		  the Library's catalogs; custody and custodial care of the Library buildings;
		  special clothing; cleaning, laundering and repair of uniforms; preservation of
		  motion pictures in the custody of the Library; operation and maintenance of the
		  American Folklife Center in the Library; activities under the Civil Rights
		  History Project Act of 2009; preparation and distribution of catalog records
		  and other publications of the Library; hire or purchase of one passenger motor
		  vehicle; and expenses of the Library of Congress Trust Fund Board not properly
		  chargeable to the income of any trust fund held by the Board,
		  $411,848,000, of which not more than
		  $6,000,000 shall be derived from collections
		  credited to this appropriation during fiscal year 2012, and shall remain
		  available until expended, under the Act of June 28, 1902 (chapter 1301; 32
		  Stat. 480; 2 U.S.C. 150) and not more than
		  $350,000 shall be derived from collections
		  during fiscal year 2012 and shall remain available until expended for the
		  development and maintenance of an international legal information database and
		  activities related thereto: 
		  Provided, That the Library of
		  Congress may not obligate or expend any funds derived from collections under
		  the Act of June 28, 1902, in excess of the amount authorized for obligation or
		  expenditure in appropriations Acts: Provided
			 further, That the total amount available for obligation
		  shall be reduced by the amount by which collections are less than
		  $6,350,000:
			 Provided further, That of the total amount appropriated, not
		  more than $12,000 may be expended, on the
		  certification of the Librarian of Congress, in connection with official
		  representation and reception expenses for the Overseas Field Offices: Provided further, That of the total
		  amount appropriated, $6,959,000 shall remain
		  available until expended for the digital collections and educational curricula
		  program.
				Copyright
		  Office
				Salaries and ExpensesFor necessary expenses of the Copyright
		  Office, $53,533,000, of which not more than
		  $30,573,000, to remain available until expended,
		  shall be derived from collections credited to this appropriation during fiscal
		  year 2012 under section 708(d) of title 17, United States Code: 
		  Provided, That the Copyright Office
		  may not obligate or expend any funds derived from collections under such
		  section, in excess of the amount authorized for obligation or expenditure in
		  appropriations Acts: Provided
			 further, That not more than
		  $5,966,000 shall be derived from collections
		  during fiscal year 2012 under sections 111(d)(2), 119(b)(2), 803(e), 1005, and
		  1316 of such title: Provided
			 further, That the total amount available for obligation
		  shall be reduced by the amount by which collections are less than
		  $36,539,000:
			 Provided further, That not more than
		  $100,000 of the amount appropriated is available
		  for the maintenance of an International Copyright Institute in
		  the Copyright Office of the Library of Congress for the purpose of training
		  nationals of developing countries in intellectual property laws and
		  policies: Provided further,
		  That not more than $4,250 may be expended, on
		  the certification of the Librarian of Congress, in connection with official
		  representation and reception expenses for activities of the International
		  Copyright Institute and for copyright delegations, visitors, and
		  seminars: Provided further,
		  That notwithstanding any provision of chapter 8 of title 17, United States
		  Code, any amounts made available under this heading which are attributable to
		  royalty fees and payments received by the Copyright Office pursuant to sections
		  111, 119, and chapter 10 of such title may be used for the costs incurred in
		  the administration of the Copyright Royalty Judges program, with the exception
		  of the costs of salaries and benefits for the Copyright Royalty Judges and
		  staff under section 802(e).
				Congressional Research
		  Service
				Salaries and ExpensesFor necessary expenses to carry out the
		  provisions of section 203 of the Legislative Reorganization Act of 1946 (2
		  U.S.C. 166) and to revise and extend the Annotated Constitution of the United
		  States of America, $105,819,000: 
		  Provided, That no part of such
		  amount may be used to pay any salary or expense in connection with any
		  publication, or preparation of material therefor (except the Digest of Public
		  General Bills), to be issued by the Library of Congress unless such publication
		  has obtained prior approval of either the Committee on House Administration of
		  the House of Representatives or the Committee on Rules and Administration of
		  the Senate.
				Books for the Blind and Physically
		  Handicapped
				Salaries and ExpensesFor salaries and expenses to carry out the
		  Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a),
		  $50,860,000, of which
		  $31,347,000 shall remain available until
		  expended: 
		  Provided, That of the total amount
		  appropriated, $605,150 shall be available to
		  contract to provide newspapers to blind and physically handicapped residents at
		  no cost to the individual.
				Administrative
		  Provisions
				Reimbursable and Revolving Fund
		  Activities
				1301(a)In GeneralFor fiscal year 2012, the obligational
			 authority of the Library of Congress for the activities described in subsection
			 (b) may not exceed $169,725,000.
				(b)ActivitiesThe activities referred to in subsection
			 (a) are reimbursable and revolving fund activities that are funded from sources
			 other than appropriations to the Library in appropriations Acts for the
			 legislative branch.
				(c)Transfer of FundsDuring fiscal year 2012, the Librarian of
			 Congress may temporarily transfer funds appropriated in this Act, under the
			 heading Library of Congress, under the subheading
			 Salaries and Expenses, to the revolving fund for the FEDLINK
			 Program and the Federal Research Program established under section 103 of the
			 Library of Congress Fiscal Operations Improvement Act of 2000 (Public Law
			 106–481; 2 U.S.C. 182c): 
			 Provided, That the total amount
			 of such transfers may not exceed
			 $1,900,000:
				Provided further, That the appropriate revolving fund
			 account shall reimburse the Library for any amounts transferred to it before
			 the period of availability of the Library appropriation expires.
				TRANSFER
		  AUTHORITY
			1302(a)In GeneralAmounts appropriated for fiscal year 2012
			 for the Library of Congress may be transferred during fiscal year 2012 between
			 any of the headings under the heading Library of Congress upon
			 the approval of the Committees on Appropriations of the Senate and the House of
			 Representatives.
				(b)LimitationNot more than 10 percent of the total
			 amount of funds appropriated to the account under any heading under the heading
			 Library of Congress for fiscal year 2012 may be transferred from
			 that account by all transfers made under subsection (a).
				FUNDS AVAILABLE FOR WORKERS COMPENSATION
		  PAYMENTS
			1303.(a)In generalAvailable balances of expired Library of
			 Congress appropriations shall be available to the Library of Congress to make
			 the deposit to the credit of the Employees' Compensation Fund required by
			 subsection 8147(b) of title 5, United States Code.
				(b)Effective
			 dateThis section shall apply
			 with respect to appropriations for fiscal year 2012 and each fiscal year
			 thereafter.
				PROCEEDS FROM DISPOSITION OF SURPLUS OR
		  OBSOLETE PERSONAL PROPERTY
			1304(a)In GeneralWithin the limits of available
			 appropriations, the Librarian of Congress may dispose of surplus or obsolete
			 personal property of the Library of Congress by inter-agency transfer,
			 donation, sale, trade-in, or discarding. Amounts received for the sale or trade
			 in of personal property shall be credited to funds available for the operations
			 of the Library of Congress and be available for the costs of acquiring similar
			 property. Such funds shall be available for such purposes during the fiscal
			 year received and the following fiscal year.
				(b)Effective
			 DateThis section shall apply
			 with respect to fiscal year 2012 and each fiscal year thereafter.
				Nonappropriated funds
		  initiatives
			1305.(a)Revolving fundsThe Library of Congress Fiscal Operations
			 Improvement Act of 2000 (2 U.S.C. 182a et seq.; Public Law 106–481) is
			 amended—
					(1)in section 101 (2 U.S.C. 182a)—
						(A)in the section heading, by striking
			 duplication;
						(B)in subsection (a)—
							(i)by striking duplication and delivery
			 services provided by and inserting the following programs and
			 activities of;
							(ii)by striking the period and inserting a
			 colon; and
							(iii)by adding at the end the following:
								
									(1)Duplication and delivery services.
									(2)Storage of audiovisual
				materials.
									;
				and
							(2)in section 102(a) (2 U.S.C. 182b(a)), by
			 adding at the end the following:
						
							(5)Traveling exhibitions.
							(6)Training.
							.
					(b)GiftsSection 4 of the Act entitled An Act
			 to create a Library of Congress Trust Fund Board, and for other
			 purposes, approved March 3, 1925 (2 U.S.C. 160), is amended—
					(1)in the first undesignated paragraph—
						(A)in the first sentence—
							(i)by striking Nothing and
			 inserting (a) In
			 general.—Nothing;
							(ii)by striking gifts or bequests of
			 money for immediate disbursement and inserting and;
			 and
							(iii)by inserting , gifts or bequests of
			 personal property, nonpersonal services, voluntary and uncompensated personal
			 services, or money for immediate disbursement before the period;
							(B)in the second sentence, by inserting
			 of money after bequests;
						(C)in the third sentence, by striking
			 enter them and inserting enter the gift, bequest, or
			 proceeds; and
						(D)by inserting In the case of a gift
			 of securities, the librarian shall sell the securities and provide the donor
			 with a receipt from the proceeds of the sale. after the second
			 sentence; and
						(2)by adding at the end the following:
						
							(b)Reporting, disclosure, and notification
				requirements
								(1)Reporting and disclosure
									(A)IssuanceEach year the Librarian of Congress shall
				issue a public report that discloses—
										(i)each gift or bequest accepted under
				subsection (a), including each gift or bequest of personal property,
				nonpersonal services, voluntary and uncompensated personal services, or money
				for immediate disbursement; and
										(ii)details of any financial transaction
				required under subsection (a) relating to each of those gifts or
				bequests.
										(B)PublicationEach public report issued under
				subparagraph (A) shall be published in the Annual Report of the Librarian of
				Congress and the annual Financial Statements of the Library of Congress, with
				specific pagination of each gift or bequest listed in the table of contents or
				index.
									(C)Website public accessThe Annual Report of the Librarian of
				Congress and the annual Financial Statements of the Library of Congress,
				including the public report issued under subparagraph (A), shall be posted on
				the website of the Library of Congress for public access.
									(2)NotificationNot later than 5 business days before
				acceptance or rejection of any gift or bequest under subsection (a), the
				Librarian of Congress shall notify the Chairman and the Vice-Chairman of the
				Joint Committee on the Library of—
									(A)the determination of the Librarian of
				Congress to accept or reject that gift or bequest; and
									(B)if the gift or bequest is accepted, the
				details of all financial transactions relating to that gift or
				bequest.
									.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to fiscal year 2012, and each fiscal year
			 thereafter.
				GOVERNMENT PRINTING
		  OFFICE
			Congressional Printing and
		  Binding
			(INCLUDING TRANSFER OF FUNDS)For authorized printing and binding for the
		  Congress and the distribution of Congressional information in any format;
		  printing and binding for the Architect of the Capitol; expenses necessary for
		  preparing the semimonthly and session index to the Congressional Record, as
		  authorized by law (section 902 of title 44, United States Code); printing and
		  binding of Government publications authorized by law to be distributed to
		  Members of Congress; and printing, binding, and distribution of Government
		  publications authorized by law to be distributed without charge to the
		  recipient, $81,314,000: 
		  Provided, That this appropriation
		  shall not be available for paper copies of the permanent edition of the
		  Congressional Record for individual Representatives, Resident Commissioners or
		  Delegates authorized under section 906 of title 44, United States Code: Provided further, That this
		  appropriation shall be available for the payment of obligations incurred under
		  the appropriations for similar purposes for preceding fiscal years: Provided further, That notwithstanding
		  the 2-year limitation under section 718 of title 44, United States Code, none
		  of the funds appropriated or made available under this Act or any other Act for
		  printing and binding and related services provided to Congress under chapter 7
		  of title 44, United States Code, may be expended to print a document, report,
		  or publication after the 27-month period beginning on the date that such
		  document, report, or publication is authorized by Congress to be printed,
		  unless Congress reauthorizes such printing in accordance with section 718 of
		  title 44, United States Code: Provided
			 further, That any unobligated or unexpended balances in this
		  account or accounts for similar purposes for preceding fiscal years may be
		  transferred to the Government Printing Office revolving fund for carrying out
		  the purposes of this heading, subject to the approval of the Committees on
		  Appropriations of the House of Representatives and
		  Senate.
			Office of Superintendent of
		  Documents
			Salaries and
		  Expenses
			(INCLUDING TRANSFER OF FUNDS)For expenses of the Office of Superintendent
		  of Documents necessary to provide for the cataloging and indexing of Government
		  publications and their distribution to the public, Members of Congress, other
		  Government agencies, and designated depository and international exchange
		  libraries as authorized by law, $35,000,000: 
		  Provided, That amounts of not more
		  than $2,000,000 from current year appropriations
		  are authorized for producing and disseminating congressional serial sets and
		  other related publications for fiscal years 2010 and 2011 to depository and
		  other designated libraries: Provided
			 further, That any unobligated or unexpended balances in this
		  account or accounts for similar purposes for preceding fiscal years may be
		  transferred to the Government Printing Office revolving fund for carrying out
		  the purposes of this heading, subject to the approval of the Committees on
		  Appropriations of the House of Representatives and
		  Senate.
			Government Printing Office Revolving
		  FundFor payment to the
		  Government Printing Office Revolving Fund,
		  $500,000 for information technology development:
		  
		  Provided, That the Government
		  Printing Office is hereby authorized to make such expenditures, within the
		  limits of funds available and in accordance with law, and to make such
		  contracts and commitments without regard to fiscal year limitations as provided
		  by section 9104 of title 31, United States Code, as may be necessary in
		  carrying out the programs and purposes set forth in the budget for the current
		  fiscal year for the Government Printing Office revolving fund: Provided further, That not more than
		  $7,500 may be expended on the certification of
		  the Public Printer in connection with official representation and reception
		  expenses: Provided further,
		  That the revolving fund shall be available for the hire or purchase of not more
		  than 12 passenger motor vehicles: Provided
			 further, That expenditures in connection with travel
		  expenses of the advisory councils to the Public Printer shall be deemed
		  necessary to carry out the provisions of title 44, United States Code: Provided further, That the revolving
		  fund shall be available for temporary or intermittent services under section
		  3109(b) of title 5, United States Code, but at rates for individuals not more
		  than the daily equivalent of the annual rate of basic pay for level V of the
		  Executive Schedule under section 5316 of such title: Provided further, That activities
		  financed through the revolving fund may provide information in any
		  format: Provided further, That
		  the revolving fund and the funds provided under the headings Office of
		  Superintendent of Documents and Salaries and Expenses
		  may not be used for contracted security services at GPO's passport facility in
		  the District of Columbia.
			GOVERNMENT ACCOUNTABILITY
		  OFFICE
			Salaries and ExpensesFor necessary expenses of the Government
		  Accountability Office, including not more than
		  $12,500 to be expended on the certification of
		  the Comptroller General of the United States in connection with official
		  representation and reception expenses; temporary or intermittent services under
		  section 3109(b) of title 5, United States Code, but at rates for individuals
		  not more than the daily equivalent of the annual rate of basic pay for level IV
		  of the Executive Schedule under section 5315 of such title; hire of one
		  passenger motor vehicle; advance payments in foreign countries in accordance
		  with section 3324 of title 31, United States Code; benefits comparable to those
		  payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980
		  (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the
		  Comptroller General of the United States, rental of living quarters in foreign
		  countries, $504,518,000: 
		  Provided, That in addition,
		  $18,304,000 of payments received under sections
		  782, 3521, and 9105 of title 31, United States Code, shall be available without
		  fiscal year limitation: Provided
			 further, That this appropriation and appropriations for
		  administrative expenses of any other department or agency which is a member of
		  the National Intergovernmental Audit Forum or a Regional Intergovernmental
		  Audit Forum shall be available to finance an appropriate share of either
		  Forum's costs as determined by the respective Forum, including necessary travel
		  expenses of non-Federal participants: Provided
			 further, That payments hereunder to the Forum may be
		  credited as reimbursements to any appropriation from which costs involved are
		  initially financed.
			Open World Leadership Center Trust
		  FundFor a payment to the Open
		  World Leadership Center Trust Fund for financing activities of the Open World
		  Leadership Center under section 313 of the Legislative Branch Appropriations
		  Act, 2001 (2 U.S.C. 1151),
		  $10,000,000.
			John C. Stennis Center for Public Service
		  Training and DevelopmentFor
		  payment to the John C. Stennis Center for Public Service Development Trust Fund
		  established under section 116 of the John C. Stennis Center for Public Service
		  Training and Development Act (2 U.S.C. 1105),
		  $430,000.
			II
			GENERAL
		  PROVISIONS
			MAINTENANCE AND CARE OF PRIVATE
		  VEHICLES
			201.No part of the funds appropriated in this
			 Act shall be used for the maintenance or care of private vehicles, except for
			 emergency assistance and cleaning as may be provided under regulations relating
			 to parking facilities for the House of Representatives issued by the Committee
			 on House Administration and for the Senate issued by the Committee on Rules and
			 Administration.
				FISCAL YEAR
		  LIMITATION
				202.No part of the funds appropriated in this
			 Act shall remain available for obligation beyond fiscal year 2012 unless
			 expressly so provided in this Act.
				RATES OF COMPENSATION AND
		  DESIGNATION
				203.Whenever in this Act any office or position
			 not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et
			 seq.) is appropriated for or the rate of compensation or designation of any
			 office or position appropriated for is different from that specifically
			 established by such Act, the rate of compensation and the designation in this
			 Act shall be the permanent law with respect thereto: 
			 Provided, That the provisions in
			 this Act for the various items of official expenses of Members, officers, and
			 committees of the Senate and House of Representatives, and clerk hire for
			 Senators and Members of the House of Representatives shall be the permanent law
			 with respect thereto.
				CONSULTING
		  SERVICES
				204.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract, under section
			 3109 of title 5, United States Code, shall be limited to those contracts where
			 such expenditures are a matter of public record and available for public
			 inspection, except where otherwise provided under existing law, or under
			 existing Executive order issued under existing law.
				AWARDS AND
		  SETTLEMENTS
				205.Such sums as may be necessary are
			 appropriated to the account described in subsection (a) of section 415 of the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1415(a)) to pay awards and
			 settlements as authorized under such subsection.
				 COSTS OF
		  LBFMC
				206.Amounts available for administrative
			 expenses of any legislative branch entity which participates in the Legislative
			 Branch Financial Managers Council (LBFMC) established by charter on March 26,
			 1996, shall be available to finance an appropriate share of LBFMC costs as
			 determined by the LBFMC, except that the total LBFMC costs to be shared among
			 all participating legislative branch entities (in such allocations among the
			 entities as the entities may determine) may not exceed
			 $2,000.
				LANDSCAPE
		  MAINTENANCE
				207.The Architect of the Capitol, in
			 consultation with the District of Columbia, is authorized to maintain and
			 improve the landscape features, excluding streets, in the irregular shaped
			 grassy areas bounded by Washington Avenue, SW, on the northeast, Second Street,
			 SW, on the west, Square 582 on the south, and the beginning of the I–395 tunnel
			 on the southeast.
				LIMITATION ON
		  TRANSFERS
				208.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriation Act.
				GUIDED TOURS OF THE
		  CAPITOL
				209.(a)Except as provided in subsection (b), none
			 of the funds made available to the Architect of the Capitol in this Act may be
			 used to eliminate or restrict guided tours of the United States Capitol which
			 are led by employees and interns of offices of Members of Congress and other
			 offices of the House of Representatives and Senate.
				(b)At the direction of the Capitol Police
			 Board, or at the direction of the Architect of the Capitol with the approval of
			 the Capitol Police Board, guided tours of the United States Capitol which are
			 led by employees and interns described in subsection (a) may be suspended
			 temporarily or otherwise subject to restriction for security or related reasons
			 to the same extent as guided tours of the United States Capitol which are led
			 by the Architect of the Capitol.
				(RESCISSION)
			210.Of the unobligated balances available from
			 prior year appropriations under the heading Architect of the
			 Capitol$17,482,000 are hereby
			 rescinded.
				This
			 Act may be cited as the Legislative
			 Branch Appropriations Act, 2012.
				
	
		July 22, 2011
		Received; read twice and referred to the
		  Committee on
		  Appropriations
		September 15, 2011
		Reported with an amendment
	
